i$WVUBRARY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO, 30305

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

sTATE oF HAWAI‘I, Plaintiff-Appellee, v.§_r_
MARK C. DEVENOT,~Defendant-Appellant

  

6-'¥ ¢Zi Hd 91 H<SV £}H}Z

APPEAL FROM THE FAMILY COURT OF THE THIRD CIR IT
(FC-CR NO. 09-1-Ol2lK)

ORDER DISMISSlNG APPEAL
(By: Nakamura, C.J., Foley and Leonard, JJ.)
Upon consideration of Defendant-Appellant Mark C;
Devenot's Notice of withdrawal of Appeal, the papers in support,

and the records and files herein,

IT IS HEREBY ORDERED that the Notice of WithdraWal of

Appeal is approved, and this appeal is dismissed.

DATED: Honolulu, Hawafi, April l6, 20lO.

&,‘»¢f %¢M»-

Chief Judge

@QMMM:"

Associate Judge

 

GB"I|.:I